The Chancellor.
The delay in excepting to the answer is sufficiently accounted for, and the plaintiff ought, therefore, to have time to except. To allow the bill to be amended in this stage of the cause, is according to the practice of the Court. (3 Atk. 370. Newland’s Pr. 82. Cooper’s Tr. on Pl. 333. 1 Fowler’s Ex. Pr. 111. 112.) Both parts of the application must, therefore, be granted. If exceptions had been taken to the answer, and submitted to, or on reference, had been found well taken, then the plaintiff might have amended his bill, of course, without costs, according to the 15th rule of this Court. But here he comes before exceptions are actually taken, and if they should not be taken, or, if taken, overruled, the plaintiff ought to pay something to the defendant for the extra costs of putting in a further answer. The English rule is to require 20s. costs, in such *506cases. So, also, if the plea should be rendered useless by the amendments, the costs of that plea ought also to be paid, I shall, therefore, grant the rule, subject to the contingency payjng ti1e taxable costs of the plea, in the one case, and five dollars for the extra costs of the further answer, in the other case.
The sum of five dollars is adopted, as nearly corresponding with the 20s. sterling, under the old English rule, and yet the relative value of stated sums is constantly varying. Even the 20s. sterling was deemed, a century ago, quite too small an allowance, and the costs were increased, in one case, by the additional allowance af 3l. (Rowe v. Stuart, Dickens, 58.) Lord Thurlow, in another case, allowed 40s. on such an amendment. But the smaller allowance is suited better to the state of our practice, and the moderation of its expense.
Order accordingly.